Gary, J. The record in this ease contains 137 pages. The abstract thirty-five pages. The subject-matter of the suit is the relation of a building society to one of its stockholders who was also a borrower on bond and mortgage from the society on a large premium, with but part of the loan advanced and fines also charged against him. The amount of the decree below was §1,713.75. The plaintiffs in error present a variety of arithmetical calculations, in which we detect no mistake, showing that the decree should have been §1,118.10. „ The defendant in error refused to file any brief, or in any way aid us in detecting such mistake, if any there be, and the decree is therefore reversed at the cost of the appellee. The case is remanded to the Superior Court with directions to enter a decree for the sum of §1,118.10, with interest on §3,600 at the rate of eight per centum per annum from March 5, 1889, to the time of entering a decree, added to said §1,118.10. Reversed and remanded with, directions.